Citation Nr: 0215434	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-27 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has legal entitlement to nonservice-
connected disability pension benefits.  

(The issue of entitlement to service connection for arthritis 
in the left knee is the subject of a separate decision by the 
Board)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
March 1946 to February 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to nonservice-connected 
disability pension benefits.  

In a July 2000 decision, the Board denied the veteran 
entitlement to nonservice connected disability pension 
benefits.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In a March 2002 order, the Court granted the Secretary's 
Motion for Remand of the Board's July 2000 decision and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Motion, the Court vacated the Board's decision and 
remanded the issue of entitlement to nonservice-connected 
disability pension benefits to the Board for issuance of a 
readjudication decision that includes taking into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran had recognized enlisted service in the New 
Philippine Scouts from June 1946 to February 1949.  



CONCLUSION OF LAW

The veteran's active military service, consisting entirely of 
recognized service as a New Philippine Scout enlisted under 
Section 14, Public Law 190, 79th Congress, does not 
constitute active military service for purposes of VA 
nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 107, 1110, 1131, 1502, 1521, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.40 (2001, 
amended effective March 11, 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  On February 22, 2001, 
the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment." Id. at 286.  In September 
2001, the Secretary filed a motion asserting that a remand 
was required of the issue of entitlement to nonservice-
connected disability pension benefits in order to permit 
readjudication under the VCAA.  In a March 2002, order, the 
Court granted the Secretary's motion in this case, vacated 
the Board's July 2000 decision, and remanded the nonservice-
connected disability pension issue to the Board for issuance 
of a readjudication decision that takes into consideration 
and is in compliance with the VCAA.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
No. 00-7075, 2002 U.S. App. LEXIS 7606 (Fed. Cir. April 24, 
2002).  In Dyment, the Federal Circuit held that only section 
4 of the VCAA, which eliminated the well-grounded claim 
requirement, is to be considered retroactive to claims 
pending at the time of the VCAA's enactment.  Id. at *19-20.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  The Board decision was issued in 
the present case in July 2000, five months before the VCAA's 
enactment.  Therefore, only section 4 of the VCAA is 
applicable to the appellant's claim.  

The veteran maintains that he is entitled to VA nonservice- 
connected disability pension benefits.  He contends that his 
eligibility is derived from his active duty service in the 
United States Army.  

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  See 38 U.S.C.A. §§ 1502, 1521.  Improved pension 
benefits under Public Law 95-588 are payable to veterans of a 
period of war, including World War II, because of nonservice- 
connected disability or age.  Basic entitlement exists if a 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; meets the net 
worth requirements under 38 C.F.R. § 3.274; and does not have 
an annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 
3.3.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person, or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include nonservice-connected disability pension benefits.  
See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  

Benefits for Philippine and Insular forces are specifically 
delineated by Congress.  Under 38 C.F.R. § 3.40(a), service 
in the Philippine Scouts (except that described in paragraph 
(b) of this section) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
Under 38 C.F.R. § 3.40(b), service of persons enlisted under 
section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945) is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. L. 190, as it constituted the sole 
authority for such enlistments during that period.  See 38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  Only citizens of the 
Philippines were eligible to enlist in the New Philippine 
Scouts.  See Quiban v. Veterans Admin., 928 F.2d 1154, 1157 
(D.C. Cir. 1991).  

In the instant case, the issue is whether the veteran had 
qualifying service for eligibility to nonservice-connected 
disability pension.  The veteran had recognized active duty 
military service from March 1946 to February 1949.  The 
veteran has not disputed the period of service listed on his 
service separation documents.  Rather, he argues that he 
served in the United States Army.  

Pursuant to the law found at 38 U.S.C.A. § 107(b) and 38 
C.F.R. § 3.40(b), the veteran's period of active military 
service can only be active service with the New Philippine 
Scouts.  See also Quiban, 928 F.2d at 1157.  Specifically, 
the evidence, including, but not limited to, a Certificate of 
Naturalization from the Immigration and Naturalization 
Service, and a July 1993 letter from Robert D. Irvine, M.D., 
indicates that the veteran was a Philippine citizen who moved 
to Hawaii and became a United States citizen in the early 
1990's.  

Letters from the National Personnel Records Center (NPRC), 
received in July 1995 and February 1997, indicate that the 
veteran had recognized service in the New Philippine Scouts 
from March 1946 to February 1949.  The veteran provided a 
copy of a National Personnel Records Center certificate (NA 
Form 13038 (Rev. 10-89)), titled Certification of Military 
Service, which shows that it was issued in May 1991, and that 
the veteran was a member of the Army of the United States 
from March 17, 1946, to February 26, 1949.  The Board notes 
that, very specifically indicated on the certificate, the 
certificate is not valid without official seal (emphasis 
added).  The certificate submitted by the veteran does not 
contain an official seal.  

The Board further notes that, during the course of case 
development, the veteran's service Morning Reports were 
obtained, which contain the veteran's name and service 
number.  These reports consistently refer to nothing but 
Philippine Scout service.  The Morning Report dated November 
24, 1948, Cannon Co., 57th Inf. Regt. (PS), shows that the 
veteran was attached from another organization and further 
indicates a Philippine Scout enlistment for three years.  In 
addition, the claims file contains many pages of the 
veteran's service records, which show that he served with the 
Philippine Scouts.  Further, pursuant to the veteran's 
request for additional compensation benefits, the United 
States Armed Services Center for Research of Unit Records in 
April 1999 submitted a history of the unit the veteran 
consistently listed as the only one in which he served on 
active duty.  The unit history reports specifically indicate 
that the unit was Philippine Scouts.  

Other than the veteran's own contention and his submission of 
a copy of an unofficial, unsealed, National Personnel Records 
Center certification form, there is no evidence showing that 
his active military service was anything other than as a 
Philippine Scout.  The law specifically excludes this type of 
service from nonservice-connected disability pension 
benefits.  See Laruan v. Principi, 4 Vet. App. 100, 101 
(1993).  The only exception is for commissioned officers of 
this period.  However, the service department certification 
shows that the highest rank the veteran received during his 
period of active military service was that of E-1 (private).  
Moreover, the fact that the veteran is now a naturalized 
citizen of the United States has no bearing, whatsoever, on 
whether he is eligible for nonservice-connected disability 
pension.  However, having United States citizenship would 
make a difference for compensation benefits purposes, in 
that, if entitled to such, he would be paid compensation at 
the full-dollar rate as a Filipino veteran residing in the 
United States.  Under the circumstances, given the nature of 
the veteran's active military service, the Board finds that 
there is no legal basis on which his claim can be based.  As 
the law, and not the evidence, is dispositive on this issue, 
it must be denied because of lack of legal entitlement.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this decision, the Board has considered a copy of 
a military separation document (NA Form 13038 (Rev. 10-89)), 
submitted by the veteran, which indicates that he had 
recognized service in the United States Army from March 17, 
1946 to February 26, 1949.  However, while the New Philippine 
Scouts may very well have been in the service of the U.S. 
Army, see 38 U.S.C.A. § 107(a), the veteran's service records 
clearly show that his service was in the Philippine Scouts, 
and that he served with the Philippine Scouts from March 17, 
1946 to February 26, 1949.  The Board thus finds that the 
veteran did not have recognized service so as to confer 
eligibility for VA nonservice-connected pension.  Since the 
law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the veteran's claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis, supra.  


ORDER

Legal entitlement to nonservice-connected disability pension 
benefits is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

